FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                             (512) 463-1312



                                       October 20, 2017

Mr. Noel D. Cooper                               Mr. Matthew H. Frederick
Law Offices of Noel D. Cooper                    Deputy Solicitor General
117 North Street, Suite 2                        Office of the Attorney General
Nacogdoches, TX 75961-5269                       P.O. Box 12548 (MC 059)
* DELIVERED VIA E-MAIL *                         Austin, TX 78711-2548
                                                 * DELIVERED VIA E-MAIL *

RE:    Case Number: 15-0944
       Court of Appeals Number: 12-15-00062-CV
       Trial Court Number: C0824736                                        10/20/17
Style: THE OFFICE OF THE ATTORNEY GENERAL OF TEXAS
       v.
       C.W.H.

Dear Counsel:

       Today the Supreme Court of Texas issued an opinion and judgment in the above-
referenced cause. You may obtain a copy of the opinion and judgment through Case Search on
our Court’s webpage at: http://www.txcourts.gov/supreme.aspx.        On the Case Search page
simply enter the case number and push the Search button to find the docket page for your case.
                                                    Sincerely,


                                                    Blake A. Hawthorne, Clerk

                                                    by Claudia Jenks, Chief Deputy Clerk

cc:     Mr. Jeremy S. Willis (DELIVERED VIA E-MAIL)
        Ms. Pam Estes (DELIVERED VIA E-MAIL)
        District Clerk Nacogdoches County (DELIVERED VIA E-MAIL)
        Ms. Susan Denton Ward (DELIVERED VIA E-MAIL)